 GROVES TRUCK & TRAILERAlaska Cummins Services,Inc., d/b/a Groves Truckand Trailer and Joseph Blackard, Dan Black-ard,Mat-Su,Inc. andArcticMack, Inc. Addi-tionalRespondents responsiblefor thepurposeof achieving compliancewith theBoard'sOrderandAlaska Petroleum Joint Crafts Council.Case 19-CA-12263May 23, 1989SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn August 3, '1988, Administrative Law JudgeGeorge Christensen issued the attached supplemen-taldecision i The Respondent filed exceptions anda -supporting brief, and the General Counsel filedan answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light 'of the exceptions and briefs and hasdecided to affirm the judge's rulings, ftndings,2 andconclusions and to adopt the recommended Order3as modified.'The Board's Decision and Order is reported at 281 NLRB 1194(1986)2The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings3 In his recommended Order the judge made the backpay owed LarryGlover, who was unavailable at the time of the hearing, subject to theconditions set forth inBrown & Root, Inc,132 NLRB 486 (1961), enfd311 F 2d 447, 456 (8th Cir 1963)Starlrte Cutting,280 NLRB 1071 (1986)(Starlite 1)stated that a respondent's backpay obligation in the absence ofthe discrimmatee will lapse at the end of a 1-year escrow period and,unless the discrimmatee shows by a preponderance of the evidence thattherewere compelling reasons to justify the failure to come forwardduring that period, a respondent shall not remain obligated for the grossbackpay amount specified for the discrimmatee after the end of the 1-yearescrow period Subsequently, the Board issued an order at 284 NLRB620 (1987)(Starlrte II),clarifying the starting date of the 1-year escrowperiod discussed inStarlrte I In Starhte IIthe Board majority held thatthe 1-year escrow period shall begin either on the respondent's compli-ance by payment of the backpay for deposit into escrow or on the datethe Board's Supplemental Decision and Order becomes final, includingenforcement thereof, whichever is later The provisions ofStarlite I andII are applicable in the instant case with regard to backpay owed toLarry Glover Although Member Johansen dissented inStarlrte II,andwould find that such 1-year escrow periods should begin on the date ofissuance of the Board's order affixing backpay liability, he neverthelessconsiders himself to be institutionally bound to apply the rule ofStarhteIIin this case Chairman Stephens would not have Glover's backpaylapse if he should be unavailable during the escrow period Similarly,Member Cracraft, who did not participate inStarlite I,agreeswithformer Member Dennis' dissent that backpay for unavailable discrimina-tees should not lapse after 1 year However, so long asStarhteI remainsBoard law, Chairman Stephens and Member Cracraft will apply theremedy set forth in that decision1ORDERThe National Labor Relations Board adopts therecommended Order of the 'administrative lawjudge and orders that the Respondents, AlaskaCummins Services, Inc., d/b/a Groves Truck andTrailer, Joseph Blackard, Dan Blackard, Mat-Su,Inc., and Arctic Mack, Inc., their officers, agents,successors, and assigns, shall jointly and/or several-ly pay the amounts set forth in the Order, exceptthat(1)The Respondents shall pay to the RegionalDirector for Region 19 the net backpay found dueemployee Larry Glover. The Regional Directorshall place this backpay in escrow for a period notexceeding 1 year from the date the money is depos-ited. If the Respondents seek review and then de-posit the money after court enforcement of theBoard's Order, the escrow period will end 1 yearafter the money is deposited. Finally, if the Re-spondents deposit the money and then seek review,the escrow period will end 1 year after the Board'sOrder is enforced. The Regional Director shallmake arrangements to afford the Respondents, to-gether with the General Counsel, an opportunity toexamine Glover and any other witness with rele-vant testimony, and to introduce any relevant andmaterial evidence bearing on the amount of back-pay due. The Regional Director shall make a finaldeterminationwhether any interim earnings orother factors are revealed that may reduce theamount of backpay due under existing precedent.In the event the Regional Director determines thedeductions are warranted, the amount so deductedshall be returned to the Respondents.(2)The backpay due Norman Stapleton is $232.In his recommended Order, the judge has the 1-year escrow periodbegin from the date of the Board's final Order in its Supplemental Deci-sion and Order in this case In lightof Starlrte II,we shall modify thejudge's recommended Order with respect to Glover to begin the 1-yearescrow period upon the Respondent's compliance by payment of thebackpay for deposit into escrow, however, if the Respondents seekreview and deposit the money after court enforcement of the Board'sOrder, the escrow period will end 1 year after the money is depositedJames C. Sand,for the General Counsel.JosephW.Sheehan,of Fairbanks,Alaska, for JosephBlackard, Dan Blackard, and Mat-Su, Inc.SUPPLEMENTAL DECISIONGEORGE CHRISTENSEN, Administrative Law Judge.On February 2, 3, and 4, 1988, I held a hearing' at Fair-banks, Alaska, to try issues raised by a backpay specifica-tion (as amended) issued on December 21, 1987, by theRegional Director for Region 19 on behalf of the Gener-alCounsel of the National Labor Relations Board'Errors in the transcript have been noted and corrected294 NLRB No. 1 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(Board) following enforcement by the A United StatesCourt of Appeals for the Ninth Circuit on June 17, 1987,of the decision and order issued by the Board on Sep-tember 30, 1986, and the answer to the specification filedby Joseph Blackard, Dan Blackard, and Mat-Su, Inc 2The September 30, 1986 Board decision ruled, interalia,Groves Truck violated the National Labor RelationsAct (Act) by threatening to discharge and dischargingemployees to discourage their effort to secure representa-tionby the Alaska Petroleum Joint Crafts Council(Council) and, through the Council, a collective-bargain-ing agreement covering their wages, etc., by withdraw-ing promised wage increases because of the employees'union activities and ordered, inter alia, employeesCharles Buchanan, Afton Clifford, Patrick Comeau, Wil-liamGilpin,Larry Glover, Norman Stapleton and RexVandermeer be made whole for any wage losses theysuffered by virtue of the discrimination against them,plus interest on the sums due, and that Groves Truckbargain with the Council at its request.Section 1 of the specification contained detailedallega-tions to the effect J Blackard and Mat-Su dominated,controlled— and manipulated Groves Truck, Arctic Mack,Mat-Su, and J Blackard to maintain a continuous busi-ness enterprise in Fairbanks and to, inter alia, avoidGroves Truck's liabilities resulting from its unfair laborpractices, therefore the survivingentities(J.Blackard, D.Blackard, andMat-Su) should be required to remedyGroves Truck's unfair labor practice liabilities at least tothe extent J Blackard and/or one of the entities he con-trolled received moneys in settlement of a contract dis-pute between Alyeska Pipeline Services, Inc and GrovesTruck following the alleged sale by J. Blackard of hisstock and interests in Arctic Mack to Harvey and EricKing, plus moneys J Blackard or one of the entities hecontrolled received from the Kings either as payment forthe assets, business, and stock of Arctic Mack or by wayof attachment of the kings' assets in satisfaction ofmoneys owed by the Kings as a result of their allegedpurchase of the assets, business, and stock of ArcticMack.Section 2 of the specification alleged Buchanan, Clif-ford,Gilpin,Glover, Stapleton, and Vandermeer are en-titled to backpay from the dates they were dischargedeither to the dates they were offered reinstatement or, ifnever offered reinstatement, the date Arctic Mack ceasedoperations,3 and that Clifford and Comeau are entitled tobackpay from the effective date of a promised increasewhich was withdrawn because of the employees' unionactivities to, inClifford's case, the date he was dis-charged and, in Comeau's case, to the date he quitGroves Truck's employ, listing the following pertinentdates2 Since the issuance of the original complaint against Alaska CumminsServices, Inc , d/b/a Groves Truck and Trailer (Groves Truck) Grovesand Arctic Mack, Inc have ceased doing business and their assets eitherhave been dissipated or distributed3 Based on an admission by the Respondents(J Blackard,D Blackard,and Mat-Su) to an earlier issued specification that Arctic Mack ceasedoperationson March 31, 1984NameDate DischargedDate OfferedReinstatement or DateAM Ceased OperationsBuchanan3/15/803/31/84Clifford3/18/803/31/84Gilpin3/15/80 '4/21/80Glover3/15/803/31/84Stapleton3/15/804/21/80Vandermeer3/22/804/4/80plus $2 for each hour Clifford worked between the effec-tive date of his promised $2-per-hour increase-March10,1980-to the date he was discharged-March 18,1980, and 50 cents for each hour Comeau worked be-tween the effective date of his promised 50-cent-per-hourincrease-March 10, 1980-and the date he quit GrovesTruck's employment-April 15, 1980Section 3 of the specification alleged the gross back-pay due to Buchanan, Clifford, Gilpin, Glover, Staple-ton, and Vandermeerisan amountdetermined for eachcalendar quarter by multiplying the number 'of hourseach normally worked at the time he was discharged (40hours per week, Monday through Friday) for each quar-ter of his respective backpay.period by the wage rate heeither was receiving or had been promised (in Clifford'scase)at the time of their respective discharges, cited theapplicable wage rates as $13 per hour for Buchanan, $12per hour for Clifford, $13 50 per hour for Gilpin, $8 perhour for Glover; $13.50 per hour for Stapleton, and $8per hour for Vandermeer, and cited $2 per hour as theamount per hour due to Clifford for the hours heworked between March 10 and March 18, 1980, and 50cents per hour as the amount per hour due to Comeaufor the hours he worked between March 10 and April15, 1980Section 5 of the specification alleged the interim earn-ings of each dischargee during his respective backpayperiod was the amount earned by each during each cal-endar quarter of his backpay period, as adjusted by sub-tracting any expenses incurred during each such quarterin searching for workor maintainingsuch' employment,and set forth the interim., earnings of each of the sixduring each such quarter'in the appendices attached tothe specificationSection 6 of the specification 'alleged the dischargeesneitherwithdrew from the work force nor otherwisefailed to attempt to mitigate damages during their respec-tive backpay periods.Section 7 of the specification alleged the net backpaydue each dischargee is an amount determined for eachcalendar quarter by subtracting from his gross backpayfor each quarter of his backpay periodhis interim earn-ings during each quarterSection 8 of the specification alleged as a result ofsuch calculation, to remedy Groves Truck's unfair laborpractices J. Blackard, D Blackard, and Mat-Su shouldbe required jointly or severally to pay the followingamounts, plusinterestaccrued to the date of such pay-ments GROVES TRUCK & TRAILER3CharlesBuchanan$29,774Afton Clifford62,209Patrick Comeau120William Gilpin1,790Larry Glover67,264Norman Stapleton232Rex Vandermeer58In their answer to section 1 of the specification, J.Blackard, D Blackard, and Mat-Su (Respondents) deniedGroves Truck, Arctic Mack, Mat-Su, J Blackard, andD Blackard constituted a single entity and thus liable toremedy Groves Truck's unfair labor practices, deniedRespondents were successors4 or alter egos of GrovesTruck and liable to remedy Groves Truck's unfair laborpractices, further asserting liability, in any event, ceasedon J. Blackard's alleged sale of his stock and transfer ofArcticMack's assets and business to Harvey and EricKing in June 1982As to section 2, the Respondents alleged, on the basisof "information and belief," (1) all six dischargees wereoffered reinstatement (the General Counsel alleged Bu-chanan, Clifford, and Glover were not) but failed to statethe dates of the alleged offers to Buchanan, Clifford, andGlover based on an alleged inability to locate records ortheir being in the General Counsel's possession; and (2)no raise was ever promised to Comeau and Clifford, or,if so, that it was withdrawn'The Respondents answered section 3 of the specifica-tionwith a general denial the hours of work and wagerates set out therein were accurate but failed to statewhat hours and wage rates were allegedly correct, againon the basis of "information and belief" and an allegedinability to locate pertinent recordsWith respect to section 5, the`Respondents denied theaccuracy of the stated interim earnings on the groundtheGeneral Counsel did not provide the Respondentswith evidence enabling the Respondents to determinetheir accuracy and again failed to state what interimearnings were allegedly correct"information and belief," contended some of the dis-chargees withdrew from the work'force during their re-spective backpay periods, that there was work availablethey could have performed during periods they showedno interim earnings, and that they failed to make suffi-cient effort to mitigate damages, but again failed to stateduring what periods the employees withdrew from thework force and what work they could have performed.Answering section 7, the Respondents contended netbackpay should be calculated by calendar year, not quar-terly,with interim earnings for each year set off againsttotal earnings for each yearAs a consequence of the foregoing, the Respondentsdenied the accuracy of the net backpay amounts set outin section 8The issues raised by the Respondents' answer to sec-tions 2, 3, and 7 of the specification were resolved by mygrant of the General Counsel's motion to strike the Re-spondents' answer to those sections and to enter summa-ry judgment those sections of the specification that weretrue and correctSection 102 54 of the Board's Rules and Regulationsplaced a duty on the Respondents to specify in theiranswer to the specification the dates reinstatement offerswere made to the six discrimmatees, but failed to do soThe dates Gilpin, Stapleton, and Vandermeer were of-fered reinstatement were set out in the underlying deci-sion and from information in the General Counsel's pos-session,Buchanan, Clifford, and Glover never were of-fered reinstatementWith respect to Comeau's and Clif-ford's promised and withdrawn wage increases, specificfindings were entered in the underlying decision those in-creases were promised and were subsequently withdrawnbecause of the employees' union activities, thus on theground the Respondents were barred from relitigatingthe dates of the reinstatement offers to Gilpin, Stapleton,and Vandermeer and the wage increase promises andwithdrawals determined in the underlying decision5 andfailed to set out with the requisite specificity the dates ofany alleged reinstatement offers to Buchanan, Clifford,and Glover," I granted the General Counsel's motion tostrikeRespondents' answer to section 2 of the specifica-tion and entered summary judgment section 2 of thespecification is true and correct. I therefore find and con-clude the backpay periods of Buchanan, Clifford, Gilpin,Glover, Stapleton, and Vandermeer are those set out insection 2 of the specification and that Clifford's and Co-meau's backpay periods for purposes of determining theirloss of their promised wage increase are also those setout in section 2 of the specificationWith respect to section 3 of the specification, I grantedthe General Counsel's motion to strike the Respondents'answer thereto and entered summary judgment section 3of the specification was true and correct, in view of thegeneral nature of the Respondents' denial and their fail-ure to specify any different workweek or rates on whichthe calculation of the gross backpay due to the discrimin-atees should be based I therefore find and conclude theformulas set out in section 3 accurately determine theamount of backpay due each discriminatee during his re-spective backpay periodThe underlying decision directed the backpay dueeach discriminatee be computed in the manner prescribedby the Board in F WWoolworth Co.,90 NLRB 289(1950). TheWoolworthLoss of pay shall be determined by deducting froma sum equal to that which Helen Wells would nor-mally have earned for each quarter or portionthereof, her net earnings, if any, in other employ-ment during that period Earnings in one particularquarter shall have no effect upon the backpay liabil-ity for any other quarter [Emphasis addedIOn the basis of the foregoing, I granted the GeneralCounsel's motion to strike the Respondents' answer tosection 7 of the specification, wherein the Respondentsasserted backpay should be determined by setting off all" Conceding, however, Arctic Mack was a successor to Groves Truck5Rick'sConstruction Co,272 NLRB 424 (1984)6Aztec Concrete,285 NLRB 1303 (1987) 4DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDinterim earnings within each calendaryear,rather thanby quarter, in determining net backpay and entered sum-mary judgment section 7 of the specification was trueand correct. I therefore find and conclude the net back-pay due to each discriminatee is correctly determined bysubtracting the interim earnings of each discriminateefrom his gross earnings by quarters during his respectivebackpay period.In their answer to the specification, the Respondentsset forth eight affirmative defenses.The first defense alleged the' specification failed tostate a cause of action against the Respondents, thesecond alleged the Board lacked jurisdiction over theRespondents; the third alleged the specification was de-fective, since the General Counsel failed to join indispen-sable parties to the proceeding, namely, Arctic Mack andthe two Kings, the fourth alleged the specification wasbarred by the statute of limitations in that the facts al-leged as the basis for the derivative liability assertedagainst the Respondents occurred more than 6 monthsprior to the issuance of the specification; the fifth allegedthe specification was defective under the doctrine of resadjudicata in that issues raised by the specification andanswer, particularly the derivative liability of the Re-spondents to remedy Groves Truck's unfair labor prac-tices, could and should have been raised by the GeneralCounsel and 'determined in the underlying proceeding;the sixth alleged because of that alleged failure, the Gen-eralCounsel was equitably estopped from proceedingagainst the Respondents; the seventh alleged the GeneralCounsel was barred by the statute of frauds from seekingtohold the Respondents responsible for remedyingGroves Truck's unfair labor practices, and the eighth al-leged the discriminatees failed to mitigate their damagesby failing to seek available employment and/or abandon-ing the job market.The General Counsel moved to strike the affirmativedefenses set out above and the Respondents filed a cross-motion for summary judgment dismissing the specifica-tion on the grounds set out in its affirmative defensesSection 1 of the specification clearly stated a cause ofaction against the Respondents by alleging J Blackard'scontrol, domination, and manipulation of Groves Truck,D. Blackard, Arctic Mack, and Mat-Su!to perpetuate andcontinue Groves Truck's business and avoid remedyingitsunfair labor practices exposed the Respondents to li-ability for Groves Truck's unfair labor practices and theBoard uniformly has exercised jurisdiction over partieswho allegedly were parties thereto No useful purposewould be served 6y attempting service on a defunct cor-poration (ArcticMack) and its fugitive owners (theKings) The limitations doctrine is inapplicable, inasmuchas Arctic Mack and the Kings were not involved in theunderlying proceeding, therefore service on them within6 months after the date Groves Truck committed the un-derlying unfair labor practices was not required undertheAct. The issues raised by the specification and theanswer, particularly the derivative liability of the Re-spondents did not arise until the entry of the Board deci-sion finding Groves Truck committed unfair labor prac-tices and efforts to remedy those unfair labor practicesbegan, so such issue was not properly determinable inthat proceeding None of the considerations cited by theRespondents support a finding and conclusion the Gener-alCounsel is estopped from proceeding in his effort toremedy Groves Truck's unfair labor practices The stat-ute of frauds is inapplicable here because this proceedingisgoverned by the National Labor Relations Act, whichuniformly has been interpreted to permit actions againstsuccessors, alter egos, or others pursuing a disguised con-tinuance of the party which committed an unfair laborpractice to avoid remedying an unfair labor practice.On the foregoing grounds, I granted the GeneralCounsel's motion to strike the first seven of the Respond-ents' affirmative defenses7 and denied the Respondents'motion for summary judgment dismissing the specifica-tionFollowing the General, Counsel's presentation of evi-dence, the Respondents renewed their Motion for Sum-mary Judgment dismissing the specification, particularlythe allegation that the Respondents should be held joint-ly and severally liable to remedy Groves Truck's unfairlabor practices, on the ground the General Counselfailed to establish a prima facie case for such derivativeliability. I took that motion under advisement and mydisposition of it appears hereafter.The remaining issues are (1) whether further amountsshould be deducted from the gross backpay amounts dueto Buchanan, Clifford, and Glover for their alleged fail-ure to mitigate damages during their respective backpayperiods,8 and (2) whether the Respondents are jointlyand severally liable to remedy Groves Truck's unfairlabor practices.With respect to Buchanan, prior to his arrival inAlaska (in 1979) he worked as a welder, mechanic, andoperator of heavy equipment and was a member of theOperating Engineers International Union. He was em-ployed by Groves Truck as a heavy duty welder/-mechanic in the fall of 1979, laid off shortly thereafter,recalled, and finally discharged because of his union ac-tivities onMarch 14, 1980.Followinghisdischarge,he sought employmentthrough the hiring hall operated by the Operating Engi-neers Union, through the employment office operated bythe State of Alaska, and by contacting employers direct-ly.Buchanan secured employment during 14 of the 17quarters comprising his backpay period, in 9 of- thosequarters his earnings exceeded what he would haveearned by continuous employment by Groves Truck andArcticMack, in 3 quarters his earnings were less, thanwhat he would have earned with Groves Truck andArctic Mack, and in 2 quarters he was unemployed.-The Respondents point out Buchanan's total earningsduring his backpay period exceed what he would haveearned had he been employed by Groves Truck and7The eighth defense is a repeat of the Respondents' denial of secs 5and 6 of the specification, those denials and the eighth affirmative defenseplace in issuethe question of whether the discriminatees made adequateefforts to mitigate their damages and will be determined on the meritsa There is no dispute over interim earnings figures determined by theGeneral Counsel and set out in the appendices to the specification, norover the gross backpay interimearningsand net backpay figures set outfor Comeau; Gilpin, Stapleton, and Vandermeer GROVES TRUCK & TRAILER5Arctic Mack through the period ($128,602 vs. $109,304)and contend by virtue of that fact Buchanan should bedenied any backpay As I noted above, the Board deci-sion enforced by the Ninth Circuit Court of Appeals re-quires computation of backpayentitlementby quarterduring the backpay period and does not permit an excessof interimearningsduring one quarter to be offsetagainst theentitlementfor another quarter. I thereforereject that contentionThe Respondents also note Buchanan quit one employ-ment during his backpay period (on April 20, 1982, whenemployed by Green, Reading & Rates on the NorthSlope)His testimony he had good reasons forquittingwas undisputed, however, and is balanced by the fact hesought and secured alternate employment thereafter tomitigate his damages, in far more hazardous employmentand extreme weather conditions than he enjoyed in hisemployment by Groves Truck I therefore find and con-clude this one quit during his backpay period does notthereby depriveBuchananof entitlement to backpayafter April 26, 1982.9Based onBuchanan'stestimony he worked on a logcabin during his backpay period, the Respondents con-tend his backpayentitlementshould be reduced The tes-timony, however, does not establishBuchananwithdrewfrom the labor market to work on the cabin, but ratherthat he kept busy between jobs by working sporadicallyat building the cabin (which he statedis stillunfinished).I therefore reject this contentionLastly, the Respondents produced help-wanted adsfrom local newspapers advertising jobs requiring skillsBuchanan possessed during his backpay period andargued this established Buchanan failed to avail himselfof those job opportunities and therefore failed to mitigatehis damages to the extent possible. The Board has fre-quently held the existence of available jobs during abackpay period fails to meet the Respondents' burden ofestablishingBuchanan could have secured the jobs inquestion had he applied i ° and is insufficient to offset histestimony,which I have credited, he sought (and se-cured) jobs throughout his backpay period.I therefore reject this defense, and find and concludethe Respondents failed to meet their burden of provingadditional offsets should be made in calculating the netbackpay due to Buchanan to remedy the discriminationpracticed against himPrior to his hire by Groves Truck, Clifford was em-ployed as a truckdriver in the Fairbanks area and was amember of the Teamsters Local 959 Until 1978, he wasdispatched from the "A" list at the Teamsters hiring hall,but was dropped to the "B"listdueto a change in theregistration requirements for an "A" listing while he wasoutside Alaska due to a deathin hisfamily. Previous andsubsequent to his truckdriver employment, Cliffordworked at whatever jobs he could find-tractor driver,rough carpentry, electrician helper, painter helper,miner, etc.He was hired by Groves Truck as a mechanics helperwhen shop manager Groves observed his diligence whileworking for a painter who was repainting GrovesTruck's shop, and continued in that job until his March18, 1980 discharge because of employeeunionactivitiesFollowing his March 18, 1980 discharge by GrovesTruck due to employee union activities, Clifford securedemployment with a former employer, Yukon Service,IncHe was laid off by Yukon early in the third quarterof 1980, and accepted an employment offer from LeeEastman of Triple M Mining to work on Eastman's goldclaim on a share basis, to be paid out of any profits de-rived during the season He previously worked on a simi-lar basis in other gold mining ventures in the area. Whenoperations ceased due to weather during the fourth quar-ter of 1980, Eastman informed Clifford the operation hadbeen unprofitable and did not pay him anything. i iPrior to his employment by Yukon, after his layofffrom that employment, and after Triple M ceased oper-ations,Cliffordmade a practice of registering with thestate employment service for job referrals, registered onthe Teamsters "B" list for job referrals, and made per-sonal calls on prospective employers.During the last 2 months of the fourth quarter of 1980,Cliffordwas employed by his landlord, Ron Berg, theowner of North Pole Speedway and elevators in Fair-banks, to drill two wells by hand, grade a parking lot,and performmaintenancework in exchange for free rent(the rent on his home was $250 per month, and $500 hasbeen set off as interimearningsfor the fourth quarter of1980)During the first 2 months of the first quarter of1981,Clifford continued to work for Berg on the samebasis,prompting a setoff of another $500 for the firstquarter of 1981 In March 1981, Eastman offered Cliffordemployment, in a new gold mining venture, the NorthAmericanInternationalCorp In exchange for supervis-ing the work of a crew of 8 to 10 men, Clifford was tobe paid $25 per hour, payable when work ceased on theprojectHe worked at that job until October 1981, whenoperations ceasedUnable to secure any cash paymentfrom Eastman, Clifford accepted a document whereinthe corporation acknowledged it owed Clifford $50,000,the corporationand Eastmanpersonally promised to payClifford that sum for his services, and set forth in theevent of nonpayment Clifford could take possession of a300-yard Ross Box (a sluice box used in mining gold)and a 3406 Cat Diesel Pump (used to pump waterthrough the box) valued in excess of $50,000 The corpo-ration ceased to exist and Eastman was later indicted forallegedly defrauding investors and creditors.When Clif-ford sought possession of the equipment, he was in-formed a creditor with a superior lien already had takenpossession of itInOctober 1981 Clifford resumed his job searchthrough the state employment service, the Teamstershiring hall, and personal contact, without success Bergreemployed him at the Speedway in aiding the construc-tion of a house, working on Berg's elevators in Fair-,9Fugazy Continental Corp,276 NLRB 1334, 1339 (1985)ioOK Machine & Tool Corp,279 NLRB 474 (1986),Murbro Parking,276 NLRB 52, 56 (1985),Great Plains Beef Co,255 NLRB 1410 (1981)11However, while working the claim, Eastman made advances orloans against eventual paymentto Clifford of $1200, which Clifford couldnot and did not repay That sum has been declared as interim earnings 6DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbanks, etc , in return for free rentAn offset of thatvalue, $750, has been offset against Clifford's gross enti-tlement for the fourth quarter of 1981In January 1982 Clifford's church began to employhim part time as a janitor at $5 per hour, by the end of1981, his employment by the church became full time (40hours per week) at $10 per hour During this time Clif-ford pursued a mail-order course leading to ordination asa minister of his church and became an assistant pastor aswell as janitor at the church He continued in this jointrole through March 1984 at the $10-per-hour rateThe Respondents contend by accepting employment inEastman's two mining ventures, Clifford demonstrated a"willful intentionto remove himself from the jobmarket," "effectively removed him[self] from the jobmarket," and therefore should not be entitled to backpayfor the periods of those employmentsI reject this contention, no one works nights running abulldozer at a remote camp (as Clifford did during thefirstventure) nor works around the clock running amining venture (as Clifford did during the second ven-ture) in order to stay out of the job market, rather, it wasan effort to secure income to support the Clifford family(Cliffordwas married with two minor children and de-pendent on his wife's meager earnings and gifts fromfriends and church members for much of those periods)As the First Circuit stated in theCashman Autocase.12The principle of mitigation of damages does not re-quiresuccess;itonly requires a good faitheffortThe Respondents also rely upon newspaper advertisingof jobs available which Clifford may have been able toperform during the backpay period as grounds for denialof backpay liability; for the reasons cited in my discus-sion of that contention vis-a-vis Buchanan, I reject thatargument as a basis for any offset against Clifford's back-pay entitlementLastly, the Respondents argue Clifford's study for andsecuring of employment as a clergyman constituted awillful abandonment of the job marketMitigation of damages does not require pursuit of thesame employment a discriminatee held prior to his dis-charge, nor pursuit of equal or higher wages; in anyevent, Clifford did not abandon the job market while hepursued his studiesby correspondence,rather, he was reg-ularly employed in and after 1982 as a maintenance man,in addition to functioning as an assistant pastor (aftermeeting the requirements). I therefore reject this argu-ment and find the Respondents failed to show any basisfor further offsets or interim earnings other than thosedeclared and deducted from Clifford's gross backpay en-titlement.Glover was discharged by Groves Truck on March15, 1980, to discourage Groves Truck employees' unionactivitiesThe General Counsel was unable to determine Glov-er's interim earnings or evaluate his efforts to mitigate12Cashman Auto Co v NLRB,223 F 2d 832, 836 (1955), quoted withapproval,HenrickMotors,166 NLRB 783; 787 (1967), andCarter's Rent-als, 250 NLRB 344 (1980)damages during his backpay period because all efforts tolocate Glover were unsuccessftil and because no recordswere obtainable to enable the General Counsel to securehis social security number and, through that number, hisemployments during his backpay periodThe Respondents contend Glover's backpay entitle-ment should be reduced because he would have been of-fered reinstatement during his backpay period had hebeen available and could have secured employment inmitigation of his damages during his backpay period byapplying for jobs listed in the help wanted columns ofthe local newspaper.I reject both contentions; just as Respondents failed toproduce any evidence Buchanan and Clifford were neveroffered reinstatement during their backpay periods, therewas an entire failure of proof the Respondents ever triedto contact, Glover to offer him reinstatement during hisbackpay period, nor is there any assurance Glover wouldhave been able to secure the advertised jobsItherefore find no grounds for reducing Glover'sbackpay entitlement.The Liability of the RespondentsGroves Truck and Arctic Mack no longer exist.Before and during the brief lives of Arctic Mack andGroves Truck, and since their demise, J. Blackard fromhisheadquarters inAnchorage,Alaska, conducted anumber of businesses, including the ownership and oper-ation throughMat-Su of a trucking fleet, plus truckrepair and maintenance, facilities and operations. t 3Prior toGroves Truck's creation,Mat-Su eithermanned the trucks with its own drivers or leased 'thetrucks to others and serviced the trucks with its ow'n me-chanics and supervisorsMat-Su's stock was and is joint-ly owned by J Blackard and his wife. J. Blackard wasand is its president and exercised overall direction andcontrol of its business, and his wife presided over its ad-ministration at the Anchorage headquarters D Blackardwas and is an employee of Mat-SuIn the last 1970s, a portion of Mat-Su's truck fleet wasoperating out of Fairbanks, either by lessees or Mat-Su,while Alyeska Pipeline Service Company was buildingthe trans-Alaska pipeline' systemMat-Su serviced thosevehicles out of a shop located in FairbanksWhen Alyeska's pipeline construction , operationsneared completion in the last '1970s,14 and the use ofMat-Su's vehicles declined, J. Blackard hired a mastermechanic with a local following (Groves) as Mat-Su'slocalmanager of its maintenance operations, expandedshop operations to include offering its maintenance serv-ices to any and all owners and/or operators (in additionto continue the maintenance of Mat-Su's vehicles), andpersuaded Cummins Engine to grant an exclusive areadistributorship of its engines, parts and accessories. J.Blackard then formed Groves Truck, with all its capitalstock held in D. Blackard's name. i 5 J. Blackard became13Mat-Su was generally engaged in construction14 Alyeska continued to operate the pipeline after its completion, buthad use for far less vehicles15 For which D Blackard paid nothing (as he testified, repudiating Re-spondents' statements in Respondents' November 20, 1987 and JanuaryContinued GROVES TRUCK & TRAILER7Groves Truck's president and exercised the same overalldirection and control of its operations he exercised inMat-Su's affairs, including an active role in the commis-sion of the unfair labor practices in the course of GrovesTruck's effort to avoid recognizing and bargaining withthe Council as the representative of a majority of GrovesTruck's employees within an appropriate unit (J Black-ard violated Sec 8(a)(1) of the Act by threatening unitemployees with plant closure if they sought and securedCouncil representation, a threat which was carried outby a partial closure causing the discharges of the discri-minatees herein).All billing, receipts, disbursements, accounting, taxpayment, etc. of Mat-Su and Groves Truck were proc-essed and maintained at J Blackard's direction and con-trolThe Mat-Su shop facilities, equipment, inventory,management, work force, assets and business conductedby Mat-Su at its Fairbanks shop, including the mainte-nance of Mat-Su's' vehicles, were assumed by GrovesTruck and Mat-Su supplied all and any capital requiredto keep the business going (Groves Truck required con-stant infections of additional capital to continue in oper-ation) 16After closing part of Groves Truck's operations tochill the employees' effort to secure Council representa-tion and subsequently expanding operations to reduce itsliability therefor following the filing of the Council'sunfair labor practice charges,17 and following the 1981issuance of Judge Stevenson's decision finding the dis-charges unlawful and recommending Groves Truck notonly reinstate the dischargees and make them whole, butalso that Groves Truck bargain with the Council at itsrequest concerning the employees' wages, etc , J Black-ard had D. Blackard transfer his Groves Truck's stock toJBlackard,111 secured a second exclusive area distribu-torship from Mack Truck for, sale and service of MackTruck vehicles, parts and accessories, dissolved GrovesTruck, formed Arctic Mack, had all of Arctic Mack'scapital ,stock issued to himself, assumed Arctic Mack'spresidency, transferred all of Groves Truck's assets, li-abilities, etc to Arctic Mack, and continued to conductthe same business in the same facilities with the samemanagement, work force, equipment, etc, serving thesame customers. As with Groves Truck, all of ArcticMack's receipts, etcwere processed at J. Blackard's andhis wife's Anchorage headquarters and Mat-Su continuedto advance funds as needed to continue Arctic Mack inbusiness19 Inessence, JBlackard simply continued to14, 1988 answers to sec 1(e) and (g) of the General Counsel's second andthird amended specifications wherein Respondents stated D Blackardloaned $200,000 to Groves Truck to conduct its operations)16While testimony was offered to the effect Groves Truck issuedpromissory notes to Mat-Su for each advance of capital during GrovesTruck's existence, no such notes were produced I do not credit that tes-timony, as the evidence in general indicates the complete absence of anyarm's-length relationship between Mat-Su and Groves Truck but rather acommingled operation17 By offering some of the discharged employees reinstatement, includ-ing Comeau, Stapleton, and Vandermeer18 Again with no money exchange (see fn 15 above) and apparentlyno payment of any gift or other taxes19 A half interest in the Fairbanks' shop facilities was also purchased inthe name of J Blackard's wife and the rent to Arctic Mack substantiallyoperate the same business in the same facilities at thesame location with the same supervision (Groves) andthe same work force serving the same customers' underthe name Arctic Mack as he had under the namesGroves Truck and Mat-Su, utilizing Mat-Su throughoutto fund and administer the affairs of Groves Truck andArctic Mack.Dissatisfiedwith his manager's (Groves') credit poli-cies,20 JBlackard hired Harvey King as Groves' assist-ant and gave King exclusive control over Arctic Mack'scredit policies.When Groves resigned over the reduc-tion in his authority, J Blackard promoted King to themanager positionFollowing the creation of, ArcticMack, business expanded, at one time employing 20 me-chanics 21In June 1982, Judge Stevenson's decision was stillpending before the Board, but presented a liability of un-known dimensions22 to Arctic Mack (as Groves Truck'sobvious successor, which the Respondents conceded intheir brief).Both J Blackard and Harvey King werewell aware of that pending liability Thus, despite hisownership or an expanding business, in June 1982 JBlackard conveyed to Harvey King and his son all ofArcticMack's stock, its assets (including receivables,equipment, tools, inventory, etc ), agreed to continuecharging the Kings the bargain rental Arctic Mack hadbeen paying J. Blackard's wife, and agreed to write offallof Groves Truck/Arctic Mack's debt to Mat-Su foradvances from Mat-Su during their respective existences($319,000), for a sales price of $214,000, secured by apromissory note with scheduled repayments of $6000 permonth and secured by the Arctic Mack stock, assets, anda yacht owned by Harvey KingAssuming Arctic Mack continued in existence follow-ing the issuance of the Board decision affirming JudgeStevenson's recommended remedies for Groves -Truck'sunfair labor practices and court affirmance and the Gen-eralCounsel limited his effort to secure compliance toArcticMack's assets (as a successor to Groves Truck),by this action J Blackard would have avoided and shift-ed any liability to remedy Groves Truck's unfair laborpractices toArcticMack, recouped $214,000 of themoneys invested in Groves Truck and Arctic Mack, se-cured a tax benefit of $319,000,23 and left Arctic Mackwith insufficient means to satisfy the substantial liabilitiesresulting from Groves Truck's unfair practices.J.Blackard, however, never collected his $214,000,24undercapitalized and with Harvey King's health deterio-reduced thereafter, at a later time, the other half interest was also pur-chased20 Granting credit to small truck operators who frequently eitherceased doing business or left the area or simply defaulted on their billsfor maintenance services21 Though Mat-Su continued to advance funds to Arctic Mack, as ithad to Groves Truck, to enable its continued operation22 A reinstatement order, substantial backpay obligations, and a re-quirement Arctic Mack bargain with the Council over the rates of pay,etc of Arctic Mack's work force23 By setting off this sum as a loss against Mat-Su's income24 He possibly also used this additional loss as a setoff to income fromother sources for tax purposes 8DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDrating, the Kings made no installment payments on thenote, the business deteriorated and failed in March 1984JBlackard received approximately $5900 from theKings in payments between the date of the alleged sale(June 1982) and the time Arctic Mack ceased operations(March 1984), waived allinstallmentpayments on the$214,000 note, received approximately $5000 by foreclos-ing on the note and selling Arctic Mack's inventory fol-lowing Arctic Mack's cessation of business operations,and received approximately $14,000 by seizing the per-sonal asset the Kings pledged as security on the note, fol-lowing foreclosure on the noteShortly after the purported June 1982 sale of ArcticMack to the Kings, J Blackard also received $57,500from Alyeska (by a check made out to Groves Truck) ina compromise settlement of claims by Groves TruckversusAlyeska for services rendered while GrovesTruck was still in existence, deposited it in a dormantGroves Truck account, and utilized the money to (1)payGroves Truck's attorney for services to GrovesTruck, (2) pay Groves Truck's suppliers; and (3) payrent allegedly owed by Groves Truck to J Blackard'swife 25The facts recited above amply support the conclusionJBlackard controlled, dominated, and manipulated Mat-Su, D Blackard, Groves Truck and Arctic Mack for hisown purposes, i.e, J Blackard.1At all times co-owned Mat-Su, was its president,and directed its affairs2Part of Mat-Su's operations included the ownership,operation and maintenance of a truck fleet with its ownfacilities and personnel, including a maintenance facilityand personnel at Fairbanks.3Groves Truck was created by J. Blackard out ofMat-Su's capital, assets, facilities, equipment,manage-ment, and work force at Fairbanks to continue andexpand truck maintenance operations4While J Blackard caused the issuance of all ofGroves Truck's stock in D. Blackard's name,D Black-ard paid nothing therefore (despite assertions he paid$200,000 therefor),D Blackard drew no income fromGroves Truck, D Blackard continued in the full-timeemploy of Mat-Su in its construction activities, and DBlackard conveyed his stock to J Blackard, withoutcompensation, shortly before J Blackard's creation ofArctic Mack5During the entire time Groves Truck existed, J.Blackard was its president, J Blackard had all its admin-istrative functions performed by his Anchorage staff,26 JBlackard exercised overall control of its operations, in-cluding its labor relations (as evidenced by his directlythreatening Groves Truck's employees with discharge ifthey sought and secured Council representation, a threatwhich,was carried out by a partial closure and the dis-25 Despite the fact J Blackard clearly conveyedallof Groves Truck'sassets,including its receivables,toArcticMack, and conveyedallofArcticMack's assets,including its receivables,to the Kings,and an ab-sence of any evidence the Kings authorized J Blackard to take posses-sion of the funds or received any credit therefor on his supposed debt toJBlackard26 Advancing funds as needed, handling all receipts and disbursements,handling payroll,making tax payments,preparing reports, etccharges of the discriminatees here involved), J Blackardsecured the Cummins Fairbanks distributorship forGroves Truck, J Blackard recruited Groves as Mat-Su'sFairbanks manager and retained him in the same positionatGroves Truck, along with Mat-Su's maintenance crewatFairbanks, and J Blackard dissolved Groves Truckand transferredall its assets, liabilities, equipment, inven-tory, facilities,managers and work force to Arctic Mackafter securing the Mack Truck distributorship6JBlackard created ArcticMack, owned all itsstock;was its president, exercised overall control of itsaffairs, continued Groves as its manager; transferred allof Groves Truck'sassets(including receivables), liabil-ities, inventory, equipment, facilities, managers and workforce to Arctic Mack, had his Anchorage clerical staffperform the same administrative functions for ArcticMack they performed for Groves Truck, and continuedto offer the truck maintenance services in the Fairbanksarea previously offered by Groves Truck.7Faced with substantial unfunded liabilities underJudge Stevenson's pending recommended remedies forGroves Truck's unfair labor practices,27 J Blackard en-tered into a purported sales agreement28 with the Kings,thereby not only evading (and shifting to the Kings)29the responsibility for remedying Groves Truck's unfairlabor practices, but also preserving capital30 and realiz-ing a substantial monetary benefit 31These facts establish sufficient ingredients-absence ofan arm's-length relationship between the various entities,common ownership, control, domination, funding, ad-ministration, etc. between the various entities and at-tempted evasion of liability-to confer single employerand/or alter ego status on the'survivors-Mat-Su and J27 On the basis of the facts recited above and the Respondents' conces-sions,Ifind and conclude Arctic Mack was a successor of Groves Truckas that term is applied under the Act(Pepsi-Cola Bottling Co vNLRB,414 U S 168 (1973),Croley CoalCo, 280 NLRB 899 (1986), enfd subnomSouth Harlan Coal,844 F 2d 380 (6th Cir 1988), EvansPlumbingCo, 278 NLRB 67 (1986), enfd 810 F2d 1089 (11th Cir 1987), E GSprinkler Corp,268 NLRB 1241 (1984), enfd sub nomGoodman PipingProducts,741F2d 10 (2d Cir1984),Premium Foods,260 NLRB 708(1982), enfd 709 F 2d 623 (9th Cir 1983),Market King,282 NLRB 876(1987),Rogers Cleaning Contractors,277 NLRB 482 (1985)) As GrovesTruck's successor, Arctic Mack's assets, receivables, etcwere subject tolevy to satisfy Groves Truck's backpay and interest liability and ArcticMack'sowners were subject to an order requiring the reinstatement ofthe discriminatees and requiring Groves Truck to bargain with the Coun-cil concerning the rates of pay, etc of Arctic Mack's employees28 It is questionable the same was bona fide, the Kings paid only about$5900 for the assets,inventory,goodwill,equipment,tools,etc , assumedno liabilities, JBlackard waived monthly installment payments on thenote, J Blackard wrote off all of Groves Truck's liabilities to Mat-Su, JBlackard treated a Groves Truck/Arctic Mack's receivable 'supposedlytransferred to the Kings as his personally to dispense subsequent to thesale of all of Groves Truck/Arctic Mack's receivables to the Kings, andrecords which would show J Blackard's and Mat-Su's roles in the affairsof Arctic Mack after its purported sale are allegedly unavailable28 King was aware of Groves Truck's potential liability due to theunfair labor practice proceeding and thus Arctic Mack under the Kings'ownership would have been liable to remedy Groves Truck's unfair laborpractices had it been in existence at the time the Board sought compli-ance with its decisionso Assuming the Kings paidoff the $214,000 note31 By treating his writeoff of Groves Truck'sdebt to Mat-Su at thetime of Arctic Mack's sale to the Kings as a loss to Mat-Su, thus lower-ing Mat-Su's tax liability GROVES TRUCK & TRAILER9Blackard32-and consequent liability to remedy GrovesTruck's unfair labor practices 33To similar effect,BetterBuilding Supply Corp.,283NLRB 31 (1987), affd 837 F 2d 377 (9th Cir 1988),Mid-westernMining,277 NLRB 221 (1985),Redlands Con-struction Co.,265 NLRB 586 (1982),Penntech Papers,263NLRB 264 (1982), affd 706 F 2d 18 (1st Cir 1983),Custom Mfg. Co.,259 NLRB 614 (1981), andSoule Glass& Glazing Co,246 NLRB 792 (1979), affd. 652 F.2d1055 (1st Cir 1981)Respondent Mat-Su contends its joinder with GrovesTruck and Arctic Mack as a single employer entity/alterego is improper on the ground Mat-Su preceded GrovesTruck/Arctic Mack in existence, Mat-Su at all times wasprimarily engaged in construction throughout Alaskaserving different customers than those served by GrovesTruck/Arctic Mack; its affairs were allegedly managedby a different person (D Blackard) from GrovesTruck/Arctic Mack's managers (Groves and King); anditdidnotinterchangeemployeeswithGrovesTruck/Arctic Mack. This contention ignores the fact atall times J Blackard directed and controlled the affairsof Mat-Su, Groves Truck, and Arctic Mack, includingdirection and control of any D. Blackard managerial ac-tivitiesatMat-Su, and J Blackard directed and con-trolled any Groves' and King's managerial activities atGroves Truck/Arctic Mack, the administration of thebusiness of Mat-Su, Groves Truck, and Arctic Mack wasperformed by J Blackard's (and his wife's) clerical staff,Groves Truck and Arctic Mack were created through atransfer and use of Mat-Su's capital, assets, equipment,inventory, tools, facilities,manager and work force atFairbanks from Mat-Su to Groves Truck and subsequent-ly to Arctic Mack, to continue in the same business-truckmaintenance and repair-under the continuingoverall direction and control of J Blackard, i e , as Mat-Su's subsidiariesUnder the cases cited above, these factors are suffi-cient to establishMat-Su,Groves Truck, and ArcticMack as a single employer entity and as alter egos, as32 I find thefacts insufficientto confersuch status on D Blackard, be-cause hedid not playan active role inthe control,etcofMat-Su,Groves Truck, and Arctic Mack33O'Neill,Ltd,288NLRB 1354 (1988),UnbelievableFashions,286NLRB No 78 (Oct 26, 1987) (not reportedin boundvolumes),JMCTransport,283NLRB 554 (1987),AirVac Industries,282NLRB 703(1987),Las Villas Produce,279 NLRB 883 (1986),Weldment Corp,275NLRB 1432 (1985),Dane County Dairy,274 NLRB 291 (1985), supple-mented by 283 NLRH No 36 (Mar 12, 1987) (not reported in bound vol-umes),Workroom for Designers,274 NLRB 840 (1985),Advance Electric,268 NLRB 1001 (1984),Lite Flite, Inc,270 NLRB 815 (1983), enfd 746F 2d 1478 (6th Cir 1984),William B Allen,267 NLRB 700 (1983), affd758 F 2d 1145 (6th Cir 1985),Campo Slacks,266 NLRB 492 (1983),Shearer Delivery Service,262 NLRB 622 (1982), affd mem 714 F 2d 124(3d Cir 1983),Master Food Services,262 NLRB 804 (1982),F & F Con-structionCo, 262 NLRB 735 (1982),Al Bryant, Inc,260 NLRB 128(1982), affd 711 F 2d 543 (3d Cir 1983),certdenied464 US 1039(1984),Spiegel Trucking,257 NLRB 230 (1981), affd 696 F 2d 984 (3dCir 1982),Sally Lyn Fashions,246 NLRB 542 (1979), affd 112 LRRM3039 (3d Cir 1982),Carpet CityMechanicalCo,244 NLRB 1031 (1979),Bryar ConstructionCo,240 NLRB 102 (1979),D & I Trucking,237NLRB 55 (1978),Ski Craft Sales Corp,237 NLRB 122 (1978),BurgessConstructionCo, 227 NLRB 765 (1977), affd 596 F 2d 378 (9th Cir1979), cert denied 444 U S 940 (1979),CertifiedBuilding Products,208NLRB 515 (1974), enfd 528 F 2d 968 (9th Cir 1976)those concepts have been developed under the Act (seecases cited above)Respondent J Blackard contends he cannot be classi-fied as an alter ego to Groves Truck in the absence ofproof he formed Arctic Mack to avoid compliance withthe Board decision finding Groves Truck violated theActWhile he may have thought at the time he createdArcticMack and added the Mack Truck distributorshiphe might avoid Arctic Mack's liability as a successor toGroves Truck on the ground the acquisition of the addi-tional distributorship changed the business, the questionof whether he created Arctic Mack with that purpose inmind is academic in view of his clear motive in selling aprospering business (Arctic Mack) to the Kings, i.e , toregain the capital he had Mat-Su advance to GrovesTruck- and Arctic Mack and in the expectation his shiftof all Arctic Mack ownership to the Kings, as successorpurchasers of Arctic Mack with knowledge of the pend-ing case against Groves Truck before the Board, wouldresult in a compliance action limited to whatever assetsremained in Arctic Mack at the time compliance wassought, plus the securing of a tax benefitThat motiveissufficient to establish JBlackard's liability as an alterego, if establishment of such motive were to be consid-ered a necessary factor for imposition of alter egostatus 34The Respondents further contend they cannot be heldderivatively liable for Groves Truck's unfair labor prac-tices because they (and, of course, Arctic Mack) werenot named as Respondents in the original unfair laborpracticeproceeding, citingRoseKnittingMills,237NLRB 1382 (1978) It is obvious they were not named inthe original proceeding because there was no reason toinclude them at that time to remedy the unfair laborpractices committed by J Blackard to avoid dealing withthe Council as the collective-bargaining representative ofGroves Truck's employees Further,Rose Knitting Millshas been overruled bySoutheasternEnvelope Co , 246NLRB 423 (1979), and subsequent cases asLastly, the Respondents contend in no event couldtheir liability to remedy Groves Truck's unfair laborpractices extend beyond the date of J Blackard's sale ofArcticMack to the Kings (June 1982), on the groundthere is no assurance the Kings would have kept the dis-criminatees in Arctic Mack's employ following their pur-chase of Arctic Mack, they had no control over ArcticMack's employment policies following the sale, the con-tinued employment of the discriminatees discharged byGroves Truck is speculative and, in any event, only theKings should be held liable therefore as34 A number of decided cases have held proof of such motiveisnotanessentialfactor, but only one to be considered in resolving whether ornot alter egostatus exists,McAllister Bros,278 NLRB 601, 616 (1986),enfd 819 F 2d 439 (4th Cir 1986),AllcoastTransfer,271NLRB 1374(1984), enfd 780 F 2d 576 (6th Cir 1986), EG Sprinkler Corp,268NLRB 1241 (1984), enfd 741 F 2d 10 (2d Cir 1984)35 G &M Lath & Plaster Co,252 NLRB 969 (1980), enfd 670 F 2d550 (5th Cir 1982),Las Villas Produce,supra,Air Vac Industries,supra31 This contentionlendsfurther support to the finding and conclusionthe purported sale of Arctic Mack to the Kings was intended to evadeMat-Su's and J Blackard's liability to remedy Groves Truck's unfairlabor practices 10DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSummary judgment has already been entered cuttingoff the discriminatees' backpay period in March 1984 dueto the Respondents' failure to plead June 1982 as theproper date in their answer to the section 2 of the speci-fication.Itwas J Blackard's purported sale of Arctic Mack'songoing business to persons who apparently were unableto carry on successfully, to the consequent benefit of JBlackard and his family corporation (Mat-Su), however,which destroyed any likelihood of the discriminatees'continued employment by Groves Truck and its succes-sor Arctic Mack through the date the latter ceased oper-ationsIn view of the foregoing, I reject the Respondents'contention their liability to make whole the discrimina-tees should be cut off any earlier than March 1984In view of my conclusion Mat-Su and J Blackard arejointly and severally liable to remedy Groves Truck'sunfair labor practices, it is not necessary to resolve theGeneral Counsel's alternate theory that, at the very least,JBlackard should be held liable to remedy the unfairlabor practices to the extent of the moneys he receivedfrom the Kings on his purported sale of Arctic Mack tothe Kings ($5900), the moneys he received by selling theinventory he secured by foreclosure action against theKings ($5000); and the moneys he received by foreclos-ing onthe Kings' yacht ($14,000) However, to providethe Board with a complete disposition of the issues andobviate any possible need to remand the case to resolvethis issue, I find and conclude that because J Blackardreceived the moneys just described as a result of his at-tempt to avoid and shift liability to remedy GrovesTruck's unfair labor practices, he should be held person-ally liable to disgorge those sums in partial satisfaction ofthe unfair labor practices committed in the event totalsatisfaction from his and Mat-Su's assets is not decreed 3737Martin Arsham Sewing Co,-287NLRB 923 (1987),Air Vac Indus-tries,supra,F &W Oldsmobile,272 NLRB 1150 (1984),ConcreteMfgCo, 262 NLRB 727 (1982),Carpet CityMechanical,supraOn the basis of the foregoing findings of fact, conclu-sions of law, and the entire record, and pursuant to Sec-tion 10(c) of the Act, I recommend the issuance of thefollowing38ORDERAlaska Cummins Services, Inc , d/b/a Groves Truckand Trailer, Joseph Blackard, Dan Blackard, Mat-Su,Inc.,Arctic Mack, Inc , their officers, agents, successors,and assigns, shall jointly and/or severally pay to the indi-viduals named below the sum listed opposite each name,together with interest on the listed sum computed in ac-cordance with the formulae set out inNew Horizons fortheRetarded,283 NLRB 1173 (1987), andFlorida SteelCorp.,231 NLRB 615 (1977):Charles Buchanan$29,774Afton Clifford62,209Patrick Comeau120William Gilpin1,790Larry Glover3967,264Norman Stapleton232Rex Vandermeer5838 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,thefindings,conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesas In view of Glover's unavailability, the payor and/or payors desig-nated above are ordered to pay the sum due to Glover to the RegionalDirector for Region 19 and the Regional Director is ordered to place thepayment in an escrow account and, if Glover is not located within 1 yearfrom the date of the final order for such payment, to refund the paymentto the payor or payors or, if Glover is located within that 1-year period,to afford representatives of the General Counsel and the Respondents anopportunity to examine Glover concerning his interim earnings and ef-forts to mitigate his damages during his backpay period,with the Region-alDirector making a final determination as to what interim earnings orother amounts shall be deducted from the escrowed payment, pursuant toexisting law, and making appropriate distribution following that determi-nation SeeBrown & Root,132 NLRB 486 (1961), enfd 311 F 2d 447, 456(8th Cir 1963), and clarified (327 F 2d 958, 958-959 (8th Cir 1964)) for'authority and guidance